Citation Nr: 1140154	
Decision Date: 10/28/11    Archive Date: 11/07/11

DOCKET NO.  09-39 888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a lung disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from February 1971 to November 1972.

This matter comes to the Board of Veterans' Appeals (Board) from an October 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  A notice of disagreement was filed in November 2008, a statement of the case was issued in July 2009, and a substantive appeal was received in October 2009.  The Veteran testified at a Board hearing in August 2011; the transcript is of record.

The issues of entitlement to service connection for an acquired psychiatric disability and entitlement to a total disability rating due to individual unemployability (TDIU) as a result of service-connected disabilities has been raised by the record in an August 2011 submission, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over these issues, and they are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The October 2008 rating decision reflects that the RO conducted an electronic review of VA treatment records but no treatment for a lung condition was found.  For purposes of the Board's de novo review, however, it is required that the Veteran's VA treatment records be printed and associated with the claims folder.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

At the Board hearing, the Veteran testified that he was in receipt of disability benefits from the Social Security Administration (SSA)for his lung condition.  The entirety of the Veteran's SSA records should be associated with the claims folder.

Service treatment records reflect that on March 28, 1971, the Veteran complained of a sore throat and chest pain.  The diagnosis was upper respiratory infection and the date of discharge is April 1, 1971.  A clinical record cover sheet reflects a diagnosis of acute upper respiratory infection and a date of disposition of April 1, 1971.  A September 1972 Report of Medical Examination reflects that his 'lungs and chest' were clinically evaluated as normal, and a chest x-ray examination was normal.  

In support of his claim, the Veteran has submitted private treatment records dated in 2006 which reflect that he has been prescribed inhalers and other medication for breathing problems.  A September 2009 chest x-ray examination reflects an impression of mild chronic obstructive pulmonary disease (COPD).  

At the Board hearing, the Veteran testified that despite being discharged from the hospital on April 1, 1971, he was not fully well.  He asserts that the condition was brought on as a result of living in World War II barracks where he was assigned to shovel the coal to heat the barracks during the winter months.  He testified that he continued to treat his symptoms of chest pain, coughing, and excessive phlegm with over-the-counter medication.  Following service, he continued treating with over-the-counter medications to alleviate some of his "problems" and once he realized how serious his condition was he sought medical treatment, which was in or about 2006.  He denied seeking treatment prior to this time.  In light of the in-service diagnosis of acute upper respiratory infection, and the Veteran's lay statements and testimony that he continued to suffer from respiratory symptoms during service and following service, the Veteran should be scheduled for a VA examination to address the nature and etiology of his lung disorder.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).

Accordingly, the case is REMANDED for the following actions:

1.  Associate the entirety of the Veteran's VA treatment records with the claims folder.

If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  Associate the entirety of the Veteran's SSA records with the claims folder.

If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  Schedule the Veteran for a VA examination with a physician with appropriate expertise in order to determine the nature and etiology of his claimed lung disorder.  It is imperative that the claims file be made available to the examiner and reviewed in connection with the examination.  Any medically indicated special tests should be accomplished, and all special test and clinical findings should be clearly reported.  The examiner should respond to the following:

a)  Please identify all disabilities associated with the lungs and respiratory system.

b)  For each disability of the lungs/respiratory system found, did it at least as likely as not (a 50% or higher degree of probability) have its clinical onset during the Veteran's period of service, or is any such disability otherwise related to such period of service, including to the acute respiratory infection diagnosed in service?

All opinions and conclusions expressed must be supported by a complete rationale in a report.  The examiner should reconcile any opinions with the service treatment records, post-service treatment records, and lay statements and testimony of the Veteran.

4.  After completion of the above, the RO should review the expanded record and readjudicate the claim of service connection for lung disorder.  If the benefit sought is not granted in full, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The Veteran and his representative have the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



